Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2022 is being considered by the examiner.

Response to Amendment
	The amendment filed 12/22/2021 has been entered. Claims 21-30 are pending. Claims 1-20 have been cancelled. Claims 21-30 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2013/0249381) (hereinafter Takeuchi) in view of Ge et al. (US 2013/0058080) (hereinafter Ge).
Re claim 21: Takeuchi teaches a light-emitting apparatus, comprising: a lamp holder (190, fig. 2); a first light-emitting module (200Na, fig. 19), arranged on the lamp holder (see fig. 1), and comprising: a first substrate (210na, fig. 19), having a first longer edge (long edge of 

Ge teaches a first substrate (6b, fig. 2), having a first longer edge (long edge of 6b, fig. 19) with a first extending direction (D1, see annotated fig. 2), a second substrate (6a, fig. 2), having a second longer edge (long edge of 6a, fig. 19) with a second extending direction (D2, see annotated fig. 2), a bracket (4, fig. 2), arranged on the lamp holder (8, fig. 2) and having a third extending direction (D3, see annotated fig. 2); wherein, in a projection plane (vertical plane of D3, see annotated fig. 2), the first extending direction (D1) and a third extending direction (D3, see annotated fig. 2) has a first included angle (angle between D1 and D3), the second extending direction (D2) and the third extending direction (D3) has a second included angle (angle between D2 and D3), the first included angle is different from the second included angle (angle between D2 and D3 can be a negative angle with respect to angle of D1 and D3).

    PNG
    media_image1.png
    766
    526
    media_image1.png
    Greyscale

Therefore, in view of Ge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change positions of the first and second light emitting modules where the angle of the first included angle is different from the second included angle of , in order to change the light output distribution angle of the light emitting apparatus.



Re claim 29: Takeuchi teaches each of the first light-emitting module (200Na, fig. 19) and the second light-emitting module (200Nc, fig. 19) is configured to emit light in omni-directions (light from 200Na and 200Nc spread light in all directions above, fig. 19).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2013/0249381)(hereinafter Takeuchi'381) in view of Ge et al. (US 2013/0058080) as applied to claim 21 above, and further in view of Takeuchi et al. (US 2013/0235592) (hereinafter Takeuchi'592).
Re claim 23: Takeuchi'381 teaches the first connection port (40a, fig. 19) is arranged on the second surface of the first substrate (bottom surface of 410na, fig. 19).
However, Takeuchi'381 in view of Ge fails to teach the first connection port comprises a plurality of conductive vias penetrating the first substrate, and a first connecting pad and a second connecting pad which are electrically connected to the first group of light-emitting diode structures through the plurality of conductive vias.
Takeuchi'592 teaches a plurality of conductive vias (242a, 242b, fig. 21) penetrating a first substrate (140, fig. 21), and a first connecting pad (left 141, fig. 21) and a second connecting pad (right 141, fig. 21) which are electrically connected to the first group of light-emitting diode structures (150, fig. 21) through the plurality of conductive vias (242a, 242b).
.

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2013/0249381)(hereinafter Takeuchi'381) in view of Ge et al. (US 2013/0058080) as applied to claim 21 above, and further in view of Yano (US 2016/0155775).
Re claim 27: Takeuchi teaches the first light emitting module (200Na, fig. 19) further comprises a third group of light-emitting diode structures (groups of LEDs on 220 can be divided into a third group, fig. 19) arranged on the first surface (top surface of 210na); and a wavelength converting layer (layer of 220, fig. 26) (phosphor, see para [0197]) covering the first group of light-emitting diode structures and the third group of light-emitting diode structures (see fig. 26).
However, Takeuchi in view of Ge fails to teach the wavelength converting layer has portions with different phosphor compositions, the portions respectively correspond to the first group of light-emitting diode structures and the third group of light-emitting diode structures.
Yano teaches the wavelength converting layer (3, 4, fig. 7) has portions (14', 24', fig. 8) with different phosphor compositions (YAG and CASN phosphor, see para [0082]) (see para [0125] also), the portions (14', 24', fig. 8) respectively correspond to a first group of light-emitting diode structures (10'a, fig. 7) and the third group of light-emitting diode structures (20'a).


Re claim 30: Takeuchi teaches the first light-emitting module (200Na, fig. 19) further comprises a third group of light-emitting diode structures (groups of LEDs on 220 can be divided into a third group, fig. 19) arranged on the first surface (top surface of 210na), and 
However, Takeuchi in view of Ge fails to teach the first group of light-emitting diode structures and the third group of light-emitting diode structures are configured to emit different color lights.
Yano teaches a first group of light-emitting diode structures (1, fig. 20) and a second group of light-emitting diode structures (2, fig. 20) are configured to emit different color lights (emit light with emission spectrum different from each other, see para [0061]).
Therefore, in view of Yano, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light emitting diodes of the first and second group of light emitting diode structures where they are configured to emit different color lights, in order to change light emission spectrum of light to provide a desired light output distribution.

28 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2013/0249381)(hereinafter Takeuchi'381) in view of Ge et al. (US 2013/0058080) as applied to claim 21 above, and further in view of Matsuda et al. (US 2013/0155683) (hereinafter Matsuda).	Re claim 28: Takeuchi teaches the first light-emitting module (200Na, fig. 19) is arranged to engage with the first connecting device (170a, fig. 19) through the first connection port (40a, fig. 19).
However, Takeuchi in view of Ge fails to teach the first connection port comprises a first connecting pad and a second connecting pad which are bonded to the first connecting device.
	Matsuda teaches a connection (port of 141, fig. 24) comprises a first connecting pad (left 141, fig. 24) and a second connecting pad (right 141, fig. 24) bonded (bonded via 174, fig. 23) to the connection device (120, fig. 23).  
Therefore, in view of Matsuda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the connection port by adding a first connecting pad and a second connecting pad bonded to the connection device, in order to provide another method of electrically connecting the light emitting modules to the base.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the light-emitting apparatus of claim 23, wherein the first connecting pad and the second connecting pad have a same electrical polarity as specifically called for in the claimed combinations.
Claims 25-26 are allowable since they are dependent upon claim 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875